EX 99.28(e)(4) Amendment to Amended and Restated Distribution Agreement between Curian Variable Series Trust and Jackson National Life Distributors LLC This Amendment is made by and between Curian Variable Series Trust, a Massachusetts business trust (“Trust”), and Jackson National Life Distributors LLC (“JNLD”), a broker-dealer registered with the Securities and Exchange Commission and the Financial Industry Regulatory Authority. Whereas, the Trust and JNLD initially entered into a Distribution Agreement on January 1, 2012, and Amended and Restated Agreements on March 1, 2012 and September 10, 2012 (“Agreement”), whereby the Trust appointed JNLD as distributor (“Distributor”) of the Shares of the Funds set forth on Schedule A of the Agreement. Whereas, the parties have agreed to amend Schedule A of the Agreement to add the following new Funds (“New Funds”), amend the names of the following Funds (“Fund Name Changes”), and add each New Fund’s respective fee: New Funds(effective April 29, 2013) 1) Curian Guidance – Interest Rate Opportunities Fund; 2) Curian Guidance – Multi-Strategy Income Fund; 3) Curian Guidance – Growth Fund; 4) Curian Guidance – Institutional Alt 100 Conservative Fund; 5) Curian Guidance – Institutional Alt 100 Growth Fund; 6) Curian Guidance – International Opportunities Conservative Fund; 7) Curian Guidance – International Opportunities Moderate Fund; 8) Curian Guidance – International Opportunities Growth Fund; 9) Curian Guidance – Real Assets Fund; Curian/Aberdeen Latin America Fund; Curian/Ashmore Emerging Market Small Cap Equity Fund; Curian/Baring International Fixed Income Fund; Curian/BlackRock Global Long Short Credit Fund; Curian/Eaton Vance Global Macro Absolute Return Advantage Fund; Curian/Lazard International Strategic Equity Fund; Curian Long Short Credit Fund; Curian/Schroder Emerging Europe Fund; Curian/UBS Global Long Short Income Opportunities Fund; and Curian/Urdang International REIT Fund. Fund Name Changes(effective April 29, 2013) 1) From: Curian Guidance – Maximize Income Fund To: Curian Guidance – Conservative Fund; 2) From: Curian Guidance – Balanced Income Fund To: Curian Guidance – Moderate Fund; 3) From: Curian Guidance – Rising Income Fund To: Curian Guidance – Equity Income Fund; 4) From: Curian Guidance – Institutional Alt 100 Fund To: Curian Guidance – Institutional Alt 100 Moderate Fund; and 5) From: Curian Dynamic Risk Advantage – Aggressive Fund To: Curian Dynamic Risk Advantage – Growth Fund. Now, Therefore, the parties hereto agree to amend the Agreement as follows: 1. Schedule A to the Agreement is hereby deleted and replaced in its entirety with Schedule A attached hereto. 2. Except as specifically amended hereby, the Agreement shall remain in full force and effect in accordance with its terms. In Witness Whereof, the Trust and the Distributor have caused this Amendment to be executed as of February 12, 2013, effective as of April 29, 2013. This Amendment may be executed in two or more counterparts, which together shall constitute one document. Attest: Curian Variable Series Trust By: /s/ Kallie Thomas By: /s/ Emily J. Eibergen Name: Emily J. Eibergen Title: Assistant Secretary Attest: Jackson National Life Distributors LLC By: /s/ Paige McLaughlin By: /s/ Maura Collins Name: Maura Collins Title: Executive Vice President, Chief Financial Officer PAGE2 OF 2 Schedule A Dated: April 29, 2013 Fund Maximum 12b-1 Fee Curian Guidance – Interest Rate Opportunities Fund None Curian Guidance – Multi-Strategy Income Fund None Curian Guidance – Equity Income Fund None Curian Guidance – Conservative Fund None Curian Guidance – Moderate Fund None Curian Guidance – Growth Fund None Curian Guidance – Moderate Growth Fund None Curian Guidance – Maximum Growth Fund None Curian Guidance – Tactical Moderate Growth Fund None Curian Guidance – Tactical Maximum Growth Fund None Curian Guidance – Institutional Alt 65 Fund None Curian Guidance – Institutional Alt 100 Conservative Fund None Curian Guidance – Institutional Alt 100 Moderate Fund None Curian Guidance – Institutional Alt 100 Growth Fund None Curian Guidance – International Opportunities Conservative Fund None Curian Guidance – International Opportunities Moderate Fund None Curian Guidance – International Opportunities Growth Fund None Curian Guidance – Equity 100 Fund None Curian Guidance – Fixed Income 100 Fund None Curian Tactical Advantage 35 Fund .25% Curian Tactical Advantage 60 Fund .25% Curian Tactical Advantage 75 Fund .25% Curian Dynamic Risk Advantage – Diversified Fund .25% Curian Dynamic Risk Advantage – Growth Fund .25% Curian Dynamic Risk Advantage – Income Fund .25% Curian Guidance – Real Assets Fund .25% Curian/Aberdeen Latin America Fund .25% Curian/American Funds® Growth Fund .25% Curian/AQR Risk Parity Fund .25% Curian/Ashmore Emerging Market Small Cap Equity Fund .25% Curian/Baring International Fixed Income Fund .25% Curian/BlackRock Global Long Short Credit Fund .25% Curian/DFA U.S. Micro Cap Fund .25% Curian/Eaton Vance Global Macro Absolute Return Advantage Fund .25% Curian/Epoch Global Shareholder Yield Fund .25% Curian/FAMCO Flex Core Covered Call Fund .25% Curian/Franklin Templeton Frontier Markets Fund .25% Curian/Franklin Templeton Natural Resources Fund .25% Curian/Invesco Balanced-Risk Commodities Strategy Fund .25% Curian/Lazard International Strategic Equity Fund .25% Curian Long Short Credit Fund .25% Curian/Neuberger Berman Currency Fund .25% Curian/Nicholas Convertible Arbitrage Fund .25% Curian/PIMCO Credit Income Fund .25% Curian/PineBridge Merger Arbitrage Fund .25% Curian/Schroder Emerging Europe Fund .25% Curian/The Boston Company Equity Income Fund .25% Curian/The Boston Company Multi-Alpha Market Neutral Equity Fund .25% Curian/UBS Global Long Short Income Opportunities Fund .25% A-1 Curian/Urdang International REIT Fund .25% Curian/Van Eck International Gold Fund .25% A-2
